Case 2:20-cv-00234-JAK-MAA Document 35 Filed 12/11/20 Page 1 of 2 Page ID #:280


                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                            UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12

13   MARION OHAYON,                           No. 2:20-CV-00234-JAK (MAAx)
14              Plaintiff,                    ORDER RE STIPULATION TO
                                              DISMISS ACTION WITH
15    v.                                      PREJUDICE PURSUANT TO
                                              FEDERAL RULE OF CIVIL
16   EXPERIAN INFORMATION                     PROCEDURE 41(a)(1)(A)(ii) (DKT.
     SOLUTIONS, INC., JPMORGAN CHASE          34)
17   BANK, N.A., F/K/A CHASE BANK (USA)
     N.A.,
18
                Defendants.
19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-00234-JAK-MAA Document 35 Filed 12/11/20 Page 2 of 2 Page ID #:281



 1         Based on a review of the “Stipulation to Dismiss Action with Prejudice
 2   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)” (the “Stipulation” (Dkt.
 3   34)), sufficient good cause has been shown for the requested relief. Therefore, the
 4   Stipulation is APPROVED. This action is hereby dismissed in its entirety with
 5   prejudice. All hearings currently scheduled in this action are vacated. Each party shall
 6   bear its own attorney’s fees and costs.
 7

 8
     IT IS SO ORDERED.
 9

10

11           December 11, 2020
     Dated: _________________________             _________________________________
12                                                John A. Kronstadt
                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
